              Case 1:17-cv-02726-JFK-OTW Document 161 Filed 05/27/20 Page 1 of 2


                                                                                                                                             Reed Smith LLP
                                                                                                                                      599 Lexington Avenue
                                                                                                                                   New York, NY 10022-7650
Louis M. Solomon                                                                                                                        Tel +1 212 521 5400
Direct Phone: +1 212 549 0400                                                                                                          Fax +1 212 521 5450
Email: Lsolomon@reedsmith.com                                                                                                                 reedsmith.com


May 27, 2020

Honorable John F. Keenan
United States District Court
Southern District of New York
500 Pearl Street, Room 1930
New York, New York 10007-1312

                          BSG Resources (Guinea) Limited, BSG Resources (Guinea) Sàrl, and
                              BSG Resources Limited (in administration) v. Soros, et al.,
                                          Civil Action No. 1:17-cv-02726

Dear Judge Keenan:

We are counsel to Plaintiffs in the above-referenced action. We respectfully write to request an
adjournment of the conference in this matter, currently scheduled for June 16, 2020, to a date in late
July, preferably July 28, 2020 at the Court’s convenience. The sole basis for this request are issues
created by the Covid-19 pandemic. Defendants consent to this request. The parties are submitting a
stipulation to that effect with this letter.

The conference has been adjourned previously four times (see Dkt. 154, 156, 158, 160). The earlier
requests were made as Plaintiffs believed that those adjournments would have provided time for enough
of a resolution of related proceedings involving Plaintiff BSG Resources Limited as explained in our
letters of November 25, 2019 and March 5, 2020.

The sole basis for the current request is the extraordinary financial and management dislocation
problems related to our clients caused by the Covid-19 pandemic, principally in Europe. These issues
have made it impossible for our clients to provide the requisite direction related to the upcoming
hearing. We do not make this request lightly. We are cognizant of the Court’s March 10 order that
“[u]nless case is resolved this is the final adjournment without counsel appearing in person”. However,
we respectfully submit that the Covid-19 pandemic has created unanticipated extraordinary global issues
that affect our clients in a manner that warrant this minor delay. Of course we are prepared to appear on
June 16, should the Court prefer. We will not have substantive instructions by then, however. We are
assured that we will have those instructions in advance of the requested adjournment of July 28.

On behalf of all parties, we thank Your Honor for your consideration of this matter.




ABU DHABI ♦ ATHENS ♦ AUSTIN ♦ BEIJING ♦ CENTURY CITY ♦ CHICAGO ♦ DALLAS ♦ DUBAI ♦ FRANKFURT ♦ HONG KONG ♦ HOUSTON ♦ KAZAKHSTAN ♦ LONDON ♦ LOS ANGELES ♦ MIAMI ♦ MUNICH
 NEW YORK ♦ PARIS ♦ PHILADELPHIA ♦ PITTSBURGH ♦ PRINCETON ♦ RICHMOND ♦ SAN FRANCISCO ♦ SHANGHAI ♦ SILICON VALLEY ♦ SINGAPORE ♦ TYSONS ♦ WASHINGTON, D.C. ♦ WILMINGTON
         Case 1:17-cv-02726-JFK-OTW Document 161 Filed 05/27/20 Page 2 of 2


Hon. John F. Keenan
May 27, 2020
Page 2


Respectfully,



Louis M. Solomon
cc: Counsel of Record (via ECF)
